DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims have been amended to require an electrophotographic device where the respective charging device and transferring devices are “provided in the vicinity of the electrophotographic photoreceptor”.  A review of the specification shows disclosure of both contact and non-contact charging systems (¶ [0085]).  Figure 4, referenced by applicant in the recent remarks, shows an embodiment where the respective charging and transferring devices are depicted in the electrophotographic device.  As seen here the charging member is disposed at the outer peripheral edge of the photoreceptor.  The transfer charging is a direct charging type.  The specification also discloses that at least one of the charging process using the charging device and the transferring process using the transferring device is a contact type process (¶ [0087]).  Various embodiments for the negatively charging laminate photoreceptor are disclosed (¶ [0089]).  However, the specification does not appear to disclose that the charging device and transferring devices are “provided in the vicinity of the electrophotographic photoreceptor”.  It is unclear how “in the vicinity” (see rejection under section 112(b) below), but this appears to some distance from the photoreceptor’s surface.  The specification discloses two arrangements for these components: contact and non-contact.  The specification does not appear to disclose a non-contact distance for separation of the photoreceptor and each device 

Claims 4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, the instant claims have been amended to specify an electrophotographic device where the respective charging device and transferring devices are “provided in the vicinity of the electrophotographic photoreceptor”, among other limitations. It is unclear what distance from the photoreceptor is included within the scope of “in the vicinity”.  As noted above, the specification discloses both contact and non-contact charging systems (¶ [0085]).  The phrase “in the vicinity” would appear to define a non-contact charging system at some distance from the photoreceptor surface, but the specification does not provide guidance as to the meaning of the term.  Although relative language is permitted in the claims, either the specification must provide guidance as to the meaning of the term or it must be within the knowledge of one of skill in the art (see MPEP 2173.05(b)).  In this case neither the specification nor the art provides such guidance.  The artisan would have to resort to undue experimentation to ascertain the scope of the claims. This fails to meet the requirements of the section of Code that requires the claims to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.  Because no guidance to the term meaning appears to be present, the claims are indefinite as presented. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-126102 in view of US Patent 6,037,089 to Yahagi et al. and further in view of US Patent 5,316,536 to Aiura et al.
The JP ‘102 document discloses an electrophotographic device comprising an electrophotographic photosensitive member 1, a charging device 2, an exposure device 3, a developing device 4, a transfer device 5, a cleaning device 6, and a fixing device (¶ [0072]; Fig. 1).  The charging device can be a non-contact corona charging device, such as a corotron or a scorotron, or a contact type charging device for charging a charging member to which a voltage is applied by contacting the surface of a photoconductor (¶ [0073]).  Examples of the contact charging device used in the present invention include a charging roller (¶ [0073]).  The charging device can apply a DC voltage, which as seen in the Examples is applied by a negative charging device (¶ [0078]).   As depicted in Figure 1, the charging device appears to be in the vicinity of the photosensitive member.  The toner has the same polarity as the surface charge applied by the charging device (i.e., negative; ¶ [0079]).  The transfer device 5 applies a transfer voltage with a polarity opposite to the charging potential of the toner T, and transfers the toner image formed on the electrophotographic photoreceptor 1 onto a recording paper P, such as through the use of a transfer roller (see Fig. 1; ¶ [0076]; see pending claim 7).  When the photosensitive member charging voltage is negative, the transfer voltage would be positive.
The negatively chargeable electrophotographic photoreceptor is a laminate of a conductive support that may have an anodic oxide coating, an underlayer, a charge generation layer, and a charge transport layer (¶¶ [0017] - [0019]).  Useful supports include aluminum and aluminum alloys (¶¶ [0018], [0019]). The undercoat layer is located between the conductive support and a photosensitive layer to be described later in order to improve adhesiveness and blocking property (¶ [0020]).  The charge transport layer contains a binder resin, a charge (hole) transport material (see formula (1); ¶ [0043]; see pending claim 8), and a bisdicarboximide-based compound given by the formula (2), with compound ET6 as a preferred compound of the formula (2) (¶ [0011], [0048], [0062]; see claimed compound (E-5) in pending claims 12 and 13).  This compound meets the requirements of the electron transport material's electron mobility as seen in specification Table 1, Example 6 (electron mobility 1.5 x 10-7 cm2/V/sec).  The amount of the hole transporting material is 5 to 120 parts by mass per 100 parts of the binder resin (¶ [0041]).  The amount of the electron transporting bisdicarboximide-based compound is 1 to 80 parts by mass based on 100 parts by mass of the binder resin (¶ [0061]).  The ratio of the hole transport compound (1) to the electron transport compound (2) is from 1:1 to 80:1 (¶ [0063]; see pending claim 9).
The JP document does not disclose an anodic oxide film as the underlayer, but the supporting Yahagi document teaches the use of an undercoat layer comprising a resin-based material or an anodized film are well known in the art (col. 1, l. 17-45).  In Yahagi's invention the photoreceptor is a negatively charging laminate photoreceptor comprising a photosensitive layer 5 laminated on top of an undercoating layer 2 laminated on an electroconductive substrate 1. In the photosensitive layer 5, a charge transport layer 4 is laminated on a charge generation layer 3 so as to form functionally separated layers (col. 4, l. 36-42). The undercoat layer is an anodized film having an admittance value (Y20) of 70 or less with a uniform smooth surface (col. 2, l. 53-59).  The admittance value relates to the sealing state of the anodized layer (col. 2, l. 1-17).  Lower admittance values give improved sealing and less contamination by undesired species, such as oxides and ions (col. 2, l. 1-17).  Exemplified admittance values are shown in the preparation of the anodized coatings of the examples, as seen in Tables 2 and 3.  The effective admittance values include Y20 values of 42 to 60 in Embodiment 1(1), Y20 values of 45 to 54 in Embodiment 1(2), Y20 values of 53 or 58 in Embodiment 2(1), and Y20 values of 54 to 60 in Embodiment 2(2).  Uniform films are obtained with a thickness of 7 µm (Embodiment 2; see pending claim 10).
Aiura confirms the benefits of obtaining a uniform anodized layer on the surface of an aluminum or aluminum alloy support for an electrophotographic photoreceptor.  Without a regular anodized layer charge leakage is caused, which results in image defects (col. 2, l. 16-33).  However, Aiura cautions to maintain a thickness of less than 8 µm to prevent cracks in the anodized layer.
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to use the undercoat layer of Yahagi in the JP document's photoreceptor because the JP document teaches the inclusion of an undercoat layer and the supporting Yahagi document discloses an undercoat layer for negatively charging laminate photoreceptors that has improved uniformity of layer formation and even density in print quality by optimization of the admittance value of the anodic layer to a numeric Y20 value below 70.  As noted in Yahagi, improved uniformity and reduces black spots and fog (col. 2, l. 1-17).  Thus the artisan would expect improvements in image quality using the underlayer of Yahagi in the photoreceptor of the JP document.

In the recent traversal applicant relies upon the evidence in the specification.  As noted in the response, a correction has been made to the test performed based on the parent PCT application’s disclosure.  The specification now references “Dielectric strength” rather than “Pressure resistance” of the photoreceptor according to the test presented in ¶¶ [0102] and [0103].  As noted in this test parts of the photoreceptor are covered to create openings for exposure.  A scorotron charging system was used to charge the surface of the exposed photoreceptor (spec. ¶ [0103]).
The evidence as presented does not appear pertinent to the device now claimed because the device is not tested in the specification evidence.  The claimed device requires an electrophotographic photoreceptor, a negatively charging device in the vicinity of the photoreceptor, and a transferring device that is a positively charging device.  The evidence does not test this device as the charging and transferring devices are not present.  Rather, the evidence tests only one component of the device (i.e., the photoreceptor).  The evidence is not commensurate in scope with the claims.  
The Examiner stresses that the testing device uses a scorotron charger, which is not shown to be “in the vicinity” of the photoreceptor.  As seen in Diamond, pp. 149-150, a scorotron is a non-contacting device, which is different from a charging roller (see scorotron depicted in Fig 4.2 of Diamond, p. 147, vs. a contact charging roller in Fig. 4.4, p. 151).  Contacting charging devices are used in the instant invention’s device (see spec. ¶ [0090]; Fig. 4, item 21).  A scorotron would not appear to be a charging device in the vicinity of the photoreceptor surface (see spec. ¶ [0086] and Fig. 4).  Consequently, the evidence as presented is not pertinent to the claimed device because it does not test a device as claimed having the requisite charging device and the testing procedure uses components (e.g., the scorotron charger) that would appear to be excluded by the claims.  Also, as noted above, the transferring device is not present in the evidence.
Because the evidence is not with the claimed device, the evidence as presented is not pertinent to the claimed invention.  The rejection is maintained.
Additionally, the majority of the evidence is not pertinent to the comparative photoreceptor’s suggested by the art.  Comparative Examples 1-8 each prepare a photoreceptor having an admittance value of 72 µS or larger.  This value is not suggested by the art supporting Yahagi document as only values of 70 or less.  The depicted values are also not shown to be inherently present in the examples of the primary JP document.  Comparative Example 9 is generally suggested by the art but this example has a Dielectric strength designated the same as the inventive examples (i.e., 0%).  Comparative Example 9 is shown to have a different quantity of steam atmosphere from that of the inventive examples but the evidence does not make clear why this result is of practical advantage to the artisan.  The Examiner notes the steam atmosphere is discussed in the method for producing the photoreceptor (see spec. ¶¶ [0079] – [0082]), but there is no apparent explanation of the benefit to the artisan for this difference.
The Examiner also notes again that the evidence is not commensurate in scope with the claims.  The majority of claims permit any charge generation layer and charge transport layer composition, structure and other characteristics.  The evidence is narrowly focused on those specific compositions disclosed in the Examples (see, for example, ¶¶ [0098], [0099]; Table 1).  These inventive examples are not commensurate in scope with the claims
The rejection is pertinent to the new claims for the reasons presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        12 April 2021